Citation Nr: 0723648	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-444 65	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease with congestive heart failure.

3.  Entitlement to service connection for diabetic 
retinopathy.

4.  Entitlement to service connection for bones spurs of the 
feet. 

5.  Entitlement to service connection for peripheral 
neuropathy of all four extremities.

6.  Entitlement to service connection for pain in the side.

7.  Entitlement to service connection for sinus condition.

8.  Entitlement to service connection for headaches.  

9.  Entitlement to an increased, initial rating for service-
connected diabetes mellitus, currently rated 40 percent 
disabling.

10.  Entitlement to an increased (compensable) rating for 
deviated nasal septum. 

11.  Entitlement to total disability rating due to individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The March 2003 rating 
decision granted service connection for diabetes mellitus and 
assigned a 40 percent rating.  The veteran continues to 
appeal for a higher rating for this disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The issues of entitlement to service connection for sinus 
condition and headaches, and entitlement to TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 

FINDINGS OF FACT

1.  Hypertension was not incurred due to any incident of 
active duty service nor is it proximately due to or the 
result of the service-connected diabetes mellitus Type II.

2.  Coronary artery disease with congestive heart failure was 
not incurred due to any incident of active duty service nor 
is it proximately due to or the result of the service-
connected diabetes mellitus Type II.

3.  The veteran does not currently have diabetic retinopathy.  

4.  The veteran currently is not shown to be suffering from 
peripheral neuropathy of any extremity.  

5.  Bone spurs of the feet were first manifested many years 
after service, and there is no competent evidence of record 
that it is in any way related to service or any service-
connected disability.

6.  The veteran currently is not shown to be suffering from a 
disability manifested by pain in the side.

7.  The veteran's service-connected diabetes mellitus 
requires insulin and restricted diet; there is no medical 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or twice a month visits 
to a diabetic care provider; and a complication, erectile 
dysfunction, is rated noncompensably disabling.

8.  The veteran's service-connected erectile dysfunction is 
not characterized by penile deformity.

9.  The veteran's service-connected deviated nasal septum 
results in 75 percent nasal obstruction of the left nasal 
passage, and 0 percent obstruction of the right nasal 
passage.  

CONCLUSIONS OF LAW

1.  Hypertension is not the result of disease or injury 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, nor is it the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

2.  Coronary artery disease with congestive heart failure is 
not the result of disease or injury incurred in or aggravated 
by service, may not be presumed to have been so incurred, nor 
is it the result of service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  Diabetic retinopathy is not the result of disease or 
injury incurred in or aggravated by service, may not be 
presumed to have been so incurred, nor is it the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

4.  Peripheral neuropathy of all four extremities is not the 
result of disease or injury incurred in or aggravated by 
service, may not be presumed to have been so incurred, nor is 
it the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

5.  Bone spurs of the feet are not the result of disease or 
injury incurred in or aggravated by service, nor may they be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  A disability manifested by pain in the side is not the 
result of disease or injury incurred in or aggravated by 
service, nor is it the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 
(2006).

7.  The criteria for an rating higher than 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2006).

8.  The criteria for a compensable disability rating for 
service-connected status post nasal fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.7, 4.31, 4.97, Diagnostic 
Code 6502 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits, and VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.

In letters dated in August 2002 and November 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a).  As 
required by 38 U.S.C.A. Section 5103(a), notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additional notice of the five elements of a 
service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided to the veteran in March 2006.  If there is a 
deficiency or error regarding the VA's duties to notify and 
assist, this error is presumed prejudicial to the claimant.  
See Sanders v. Nicholson, No. 2006-7001, slip op. at 18 (Fed. 
Cir. May 16, 2007).  VA may rebut this presumption by 
establishing that the error was not prejudicial.  Id.  The 
veteran was not provided with notice of the severity of the 
disability and effective date regarding the service 
connection claims, or notice of the effective date regarding 
the increased rating claims, i.e., the "downstream" issues, 
prior to the initial adjudication of the claims.  However, 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision as the preponderance of the 
evidence is against the veteran's claims.  

The veteran was afforded several physical examinations, and 
medical opinions were obtained regarding the etiology and 
severity of his disabilities.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained, and the veteran does not contend otherwise.  
The VA has done everything reasonably possible to assist the 
veteran and the requirements to notify and assist the veteran 
have been met.

B.  Analysis

1.  Service Connection Claims 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  Certain conditions, such 
as hypertension, cardiovascular-renal disease, and arthritis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  A disability which is proximately due to or 
the result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  When aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Although the may testify as to symptoms he perceives to be 
manifestations of disability in his side, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Regarding service connection for diabetic retinopathy, the 
examiner who conducted the January 2003 VA diabetic 
retinopathy examination stated that the veteran did not have 
diabetic retinopathy, or any known history of eye disease or 
ophthalmic surgery.  In addition, all other eye examinations 
or treatment records are negative for a diagnosis of diabetic 
retinopathy.  Thus, there is no evidence of record that the 
veteran's has diabetic retinopathy.  Therefore, service 
connection for the condition is not warranted.  

Regarding service connection for hypertension and coronary 
artery disease with congestive heart failure, the examiner 
who conducted the March 2005 VA diabetes mellitus examination 
stated that the veteran's hypertension and coronary artery 
disease preceded his diabetes mellitus by many years and is 
not secondary to his diabetes mellitus.  There is no 
competent evidence of record that the veteran's hypertension 
and coronary artery disease with congestive heart failure is 
due to service or to his service-connected diabetes mellitus.  
Therefore, service connection for those conditions is not 
warranted.  

Regarding the veteran's bone spurs, a VA progress note dated 
in March 1995 noted that the veteran complained of left heel 
pain.  A VA x ray study dated in April 1995 found bilateral 
heel plantar spurs.  In March 2006, the veteran presented at 
a VA facility with a toe sprain.  An X-ray study found a 
calcaneal spur.  The earliest evidence of treatment for heel 
spurs is dated in March 1995.  This is more than 26 years 
after separation from service, and this period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service). 

There is no diagnosis of any condition pertaining to 
peripheral neuropathy of an extremity, or pain in the side in 
the record.  Regarding any putative peripheral neuropathy, a 
VA general medical examination conducted in May 2006 found 
normal sensory and motor function, and noted that the 
veteran's diabetes mellitus showed no significant 
complications.  Based on the foregoing, it is clear that the 
veteran suffers from no demonstrable disability of the side.  
Due to the lack of present disability, service connection for 
peripheral neuropathy of any extremity or a disability 
manifested by pain in the side is not warranted.  38 C.F.R. § 
3.303.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 

2.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Since the veteran timely appealed the rating initially 
assigned for his diabetes mellitus, his possible entitlement 
to "staged" ratings to compensate him for times since filing 
his claim when this disability may have been more severe than 
at other times during the course of his appeal must be 
considered.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

a.  Diabetes Mellitus

The veteran's diabetes mellitus is rated 40 percent disabling 
under Diagnostic Code 7913.  A rating of 10 percent is 
assigned for diabetes mellitus that is managed by a 
restricted diet only.  A rating of 20 percent is assigned for 
diabetes mellitus requiring insulin and a restricted diet or 
an oral hypoglycemic agent and a restricted diet.  A rating 
of 40 percent is assigned for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities.  A 
rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, regulation of activities, 
and involving episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
visits to a diabetic care provider twice a month plus 
complications that would not be compensable if separately 
evaluated.  A rating of 100 percent is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
a restricted diet, regulation of activities, and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

The medical evidence on file shows that veteran's diabetes 
mellitus has been treated with insulin and he must follow a 
restricted diet.  However, he has no regulation of 
activities, in fact on VA examination in March 2005, the 
examiner stated that the veteran has been encouraged to 
increase his activities.  A May 2006 VA general medical 
examination noted that the veteran's diabetes mellitus showed 
no significant complications.  

In addition, the record is absent for any evidence of 
hospitalizations due to hypoglycemic reactions or twice a 
month visits to a diabetic care provider.  Thus, the 
veteran's has two of the three characteristics for the 
currently-assigned rating, and does not have any of the 
additional the characteristics required for a rating of 60 
percent.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Diagnostic Code 7913 directs that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation and 
that noncompensable complications are considered part of the 
diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).  Since a rating of 100 percent for diabetes 
mellitus could not be assigned in this case, any 
complications of diabetes mellitus, if so shown, must be 
rated as separate disabilities.  The veteran is in receipt of 
a noncompensable rating for service connected erectile 
dysfunction.  This condition is not part of the disability 
that is rated under Diagnostic Code 7913.  Id.  

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power", Diagnostic Code 
7522.  See 38 C.F.R. § 4.20.  The rating schedule provides a 
20 percent rating for deformity of the penis with loss of 
erectile power.  This is a conjunctive set of criteria; both 
must be present to warrant compensation at the sole 
authorized level, 20 percent.  See Melson v. Derwinski, 1 
Vet. App. 334 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).  The medical evidence does not 
indicate any finding of deformity of the penis.  Accordingly, 
the rating schedule reflects that a noncompensable rating is 
warranted for the veteran's erectile dysfunction.  See 
Diagnostic Code 7522.

The veteran is otherwise compensated for his erectile 
dysfunction.  He is in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a) for loss of use of a creative organ.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

b.  Deviated Nasal Septum

The veteran's service-connected status post nasal fracture is 
currently rated as noncompensable, by analogy, under the 
criteria for rating deviation of the nasal septum.  See 38 
C.F.R. § 4.97, Diagnostic Code 6502.  This code provision 
provides a maximum 10 percent disability rating where there 
is deviation of nasal septum of traumatic origin with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction of one side.  Where the schedule does 
not provide a zero percent rating, a zero percent shall be 
assigned if the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31.  The examiner who conducted the March 
2005 VA nose, sinus, larynx, pharynx examination found that 
there was 75 percent nasal obstruction on the left nasal 
passage, and 0 percent obstruction of the right nasal 
passage.  Therefore, a compensation rating is not warranted.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for coronary artery disease 
with congestive heart failure is denied.

Entitlement to service connection for diabetic retinopathy is 
denied.

Entitlement to service connection for peripheral neuropathy 
of all four extremities is denied.

Entitlement to service connection for bone spurs of the feet 
is denied.
Entitlement to service connection for pain in the side is 
denied.

Entitlement to an increased rating for service-connected 
diabetes mellitus is denied.

Entitlement to a compensable rating for service-connected 
deviated nasal septum is denied.  


REMAND

The veteran has alleged that his sinus condition, and 
headaches, which are not due to his already service-connected 
migraine headaches, are the result of service-connected 
disability.  

VA examination dated in March 2005 noted that the veteran did 
not have chronic or acute sinusitis.  However, allergic 
rhinitis was diagnosed.  An opinion should be obtained to 
determine if the allergic rhinitis was caused or aggravated 
by his service-connected deviated nasal septum.  

Although there are opinions of record regarding the etiology 
of the veteran's service-connected migraine headaches, there 
is no opinion regarding the etiology of his other (tension) 
headaches.  Therefore, such an opinion should be obtained.  
Finally, there may be a breach in the duty to assist when 
there are variously diagnosed disorders, but none of the 
examinations fully described the degree of disability 
attributable to each disorder.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  If it is medically determined 
that the impairment attributable to nonservice-connected 
headaches and service-connected migraine headaches cannot be 
distinguished, the benefit-of-the-doubt doctrine requires 
that all such impairment be attributed to the service- 
connected migraine headaches.

His appeal for TDIU is inextricably intertwined with these 
claims, inasmuch as a grant of service connection for another 
disability could affect the outcome of the TDIU claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, 
further consideration of this claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  In addition, in correspondence dated in April 
2007, the veteran stated that he will be sending in 
additional evidence regarding his TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a sinus condition or 
headaches, or any medical evidence related 
to his being unable to work due to his 
service-connected disabilities, that are 
not currently on file.

2.  Obtain a medical opinion identifying 
the nature and etiology of the veteran's 
allergic rhinitis.  The veteran's claims 
folder in its entirety must be made 
available to the physician for review.  
The physician should be requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
veteran's allergic rhinitis is the result 
of, or is aggravated by service or by the 
veteran's service-connected deviated nasal 
septum or diabetes mellitus.  If the 
specialist determines that a physical 
examination of the veteran is required to 
render the opinion, schedule such an 
examination.

3.  Obtain a medical opinion identifying 
the nature and etiology all of the 
veteran's headaches.  The veteran's claims 
folder in its entirety must be made 
available to the physician for review.  
The physician should be requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
veteran's headaches are the result of, or 
are aggravated by service or by the 
veteran's service-connected deviated nasal 
septum or diabetes mellitus.  To the 
extent possible, all symptoms of the 
service- connected migraine headaches 
should be distinguished from any other 
headaches found to be present.  The 
examiner should indicate if it is not 
possible to separate the symptoms and 
effects of resulting from the migraine 
headaches from any other headaches.  
However, if any separately diagnosed 
headaches are deemed related, this also 
should be clearly indicated.

4.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


